liLOBRANO, Judge,
dissenting.
I respectfully dissent. The majority opinion has convinced me of the purposes of the medical review panel and, under the circumstances and facts of this case, I see no reason to deny defendants the right to change then-selection. No one will be prejudiced as there has been no submission; there will be no delay and no continuance was requested.1 It just seems ludicrous to have plaintiff’s claim presented to a review panel that will render an opinion which will be tainted and, in all probability, be meaningless. Litigation is guaranteed to follow regardless of the outcome.
The review process is supposed to give the parties a clearer view of their respective positions, and purportedly, to encourage a resolution without litigation. It does not *81bind anyone. In this case, the review by the panel will be a waste of time and expense. It will serve no purpose, much less the one intended by the legislation creating it. Where no prejudice will occur to either party, I just don’t’ understand what will be accomplished by prohibiting the substitution of panel members.

. Any delay has been caused by plaintiffs in seeking this injunctive relief.